﻿146.	The delegation of Burma would like to congratulate you most warmly, Mr. President, on your election to the presidency of the thirty-fifth session of the General Assembly and to assure you of our fullest cooperation in the discharge of your responsibilities. We are confident that the wealth of experience and wisdom which you bring with you will prove valuable in guiding us successfully through the present session.
147.	We also take this opportunity to convey our tribute to the outgoing President, Mr. Salim Ahmed Salim, for his distinguished and sagacious stewardship of the thirty-fourth session of the Assembly.
148.	It gives us great pleasure to welcome in our midst the delegations of the Republic of Zimbabwe and of Saint Vincent and the Grenadines. We offer them our warm felicitations and friendly greetings on the occasion of their admission to the family of the United Nations.
149.	We are gathered here at a time when the world is passing through a critical juncture in international relations, both politically and economically. The perilous trend in world developments that have been worsening for some time has now reached an acute phase, and such developments now pose a grave threat to international peace and security.
150.	We are today witnessing a decline in the respect for and observance of the basic principles and obligations we have assumed under the Charter, principles which the world Organization has laboured so unremittingly to uphold and sustain as the pillars of international order. This is frequently evident in the increasing recourse to force, military intervention and interference in the internal affairs of sovereign States, as well as in the undermining of international norms and principles which have long governed the conduct of relations between States. As a result, new sources of tension and dangerous areas of crisis have emerged on the world scene which defy virtually all efforts at finding acceptable and reasonable solutions.
151.	Recent political and military events have brought about changed strategic circumstances in our Asian regional neighbourhood. It is in the nature of such developments that a major move by one great Power invariably provokes a countermove by the other great Power, thereby exposing the world to the dangers of a conflict which could well result in world disaster. These have found expression in the present surge of rearmament on the one hand and the emergence of the spectre of the cold war on the other.
152.	In the domain of international economic relations, the serious ailments which afflict the world economy have their adverse impact on all nations. At the same time the structural imbalance of the international economic system continues to aggravate the relations between developed and developing countries.
153.	All in all, the broad trends which have been described are indicative of the difficult and daunting circumstances the world community faces and must tackle as it enters the decade of the 1980s.
154.	Taking the broadest view of the basic changes now going on behind the march of events, we can only conclude that the whole international system is undergoing an enormously important transformation. We now stand at a decisive turning point in world history. What we require is to direct and influence the evolutionary process in a way that is positive and conducive to furthering the interests of mankind. All nations have a common stake in overcoming the present threats to world peace and human survival and giving strong support to the work of the Organization to further the unity of mankind in a vast and vital collective effort. At this historical moment it is essential that a better world of peace, justice and security emerge.
155.	Burma considers that today the United Nations alone provides a basis and a hope for such a world order and is the most broad-based international centre for harmonizing the actions of nations in pursuit of peace, friendly relations and cooperation among nations.
156.	In common with other nations, Burma is deeply concerned at the deteriorating situation in international relations. In the forefront of our concern is the worsening relations between the great Powers, which also extend to the outlying arenas of their power interests. In military and economic terms, the great Powers stand apart from the rest of us. The disproportionate military and economic power which they possess imposes a very great responsibility on each of them individually to resist the natural temptations of self-interest and the arrogance of power and to show exemplary dedication to the purposes and principles of the Charter of the United Nations.
157.	Among the most regrettable effects of the present strains in great Power relations is the status of disarmament negotiations. these strains dissipated most of the momentum gained from the last two decades of the disarmament dialogue. The fate of the SALT II Treaty, which the Assembly welcomed last year, is now in doubt. This prompts serious concern, as hopes for limiting the arms race and for nuclear non-proliferation hinge very much on the outcome of the SALT Treaty. Without continuing negotiations, or a SALT treaty, there would be nothing to control the pace of technological advances in weapons systems. As a result, the great Powers may turn once more to unrestrained competition and the arms race may get out of control. The delegation of Burma very much hopes that the SALT II Treaty will be ratified in due course, believing that it would be conducive to international stability.
158.	We also view with concern the long delay in the achievement of a comprehensive nuclear test ban treaty. Concrete steps towards cessation of the qualitative improvement and development of nuclear weapons can only proceed effectively on the conclusion of a total test ban. We therefore urge the nuclear Powers which are engaged in current tripartite negotiations to make a sustained effort to contribute to the successful conclusion of a draft treaty for submission to the Committee on Disarmament.
159.	At the same time, it is a disturbing fact that there have been recent reports of the use of chemical agents in certain areas of conflict. Whether or not those reports are substantiated, negotiations on an effective, total and universal ban on chemical weapons assume major importance and urgency. Eight years have passed since the Convention on the Prohibition of the Development, Production and Stockpiling of Bacteriological (Biological) and Toxin Weapons and on Their Destruction was concluded, and parties to it are committed to the conclusion of a chemical weapons ban. We share the general disappointment at the lack of any material progress towards agreement on the prohibition of chemical weapons.
160.	The question of disarmament is of universal concern. Recent events have cast a shadow on prospects for early progress and we are no nearer to our professed goal of general and complete disarmament under strict and effective international control. The pace of disarmament negotiations during the coming decade will be determined by the nature and extent of political factors in the international situation and whether they are favourable or otherwise. This underlines the fact that any serious worldwide disarmament strategy, to be effective, must be accompanied by sustained efforts to eliminate tensions and by measures and initiatives aimed at increasing international confidence and security.
161.	I should now like to focus on three key areas of the world where the situations present an imminent threat to international peace and security. I refer here to the situations in Kampuchea, Afghanistan and the Middle East region.
162.	Kampuchea and Afghanistan have been on the anxious minds of representatives for quite some time, and the situations in those two strife torn countries are once more before the Assembly. Burma ventures to think aloud and say that whenever the Assembly considers such items, it is of vital importance that it take the global perspective and search deeply for the root causes instead of seeking the mere surface symptoms.
163.	Kampuchea and Afghanistan are not, in our view, isolated cases or independent happenings. The root causes of their troubles are inseparably linked with those which generate tension and disturbances elsewhere. They arise in some cases from rivalry among small nations and in others from rivalry among the great Powers and their readiness to arm and abet small unwary nations or groups in order to expand their spheres of interest.
164.	As matters stand today, many questions of a fundamental nature arise in the consideration of the issues arising from the situations in Kampuchea and Afghanistan. The firm and consistent policy of Burma is that it cannot condone the employment of armed intervention by an outside foreign Power in the internal affairs of another independent sovereign State to bring about a change in the Government of that State. Any breach of the basic principles of international relations as enunciated in the Charter creates a dangerous precedent that may have wide-ranging implications and far-reaching consequences for the world community.
165.	It is the hope of the delegation of Burma that conditions will mature sufficiently in time in both countries to enable a political solution to be found, based on the international recognized principles of respect for the sovereignty, territorial integrity and independence of States. We are strongly convinced that these principles constitute an honourable basis for maintaining friendly relations between States. Our wish is to see the restoration of unity to the peoples of Kampuchea and Afghanistan and the return of conditions in which they can work out their own destiny free from all external interference and pressures.
166.	In the Middle East, we are clearly facing a dangerous situation of rapidly unfolding events and mounting crisis. The positions of the disputing parties in the region remain poles apart. On the one side, there is continuing intransigence and a penchant for unilateral actions; on the other, there is growing inflexibility. Such attitudes can only contribute to a hardening of hostility and long-term bitterness between the parties involved. In these circumstances, where there is an obvious lack of political will, it is difficult to see how conciliation can be achieved in the quest for a peaceful solution.
167.	The position of Burma on various aspects of the Middle East problem has clearly been stated at past sessions of the General Assembly and remains unchanged. We do not underestimate the highly emotional and complex difficulties inherent in the situation. None the less, we venture to say that the continuing dispute should be seen in the context of long-term relations in the region. As we see it, realism calls for some serious rethinking by both parties, Israeli and Arab, on the need to try to achieve an understanding on the basis of tolerance and mutual respect for one another's people. Without mutual recognition of each other's legitimate rights, it will not be possible to achieve a just and lasting settlement in the Middle East.
168.	The brighter side of the general international scene is the end of the bitter struggle for majority rule by the people of Zimbabwe. The independent Republic of Zimbabwe has now emerged as a full-fledged member of the international community. To its people go our heartiest congratulations and best wishes. The progress that has been made in Zimbabwe is due to the commendable spirit of compromise shown by all parties concerned. Credit is also due to the British authorities for their realistic and farsighted approach to the question of Zimbabwe. We should also like to extend to them our sincere congratulations on the successful conclusion of an extremely delicate task.
169.	The delegation of Burma hopes that the solution in Zimbabwe will help engender the same spirit of accommodation and lead the way towards independence in Namibia. To our mind, it is imperative to break the Namibian deadlock before that country becomes wholly engulfed in war.
170.	We regret that in South Africa the overall pattern of apartheid has undergone no real change. This policy of institutionalized and legalized racialism remains the most persistent abuse of human rights and explains the recurrent violent unrest which continues to make the South African political scene.
171.	As far as the world economy is concerned the outlook is sombre. Leading authorities have voiced serious anxiety over the deepening world economic crisis. We share this international concern, as no country is immune from the disruptive pressures of a declining world economy. The continuing crisis is a problem of interaction among social, political and economic forces. This brings more than ever into perspective the need to go beyond isolated and piecemeal approaches in tackling major issues of economic import.
172.	In a world of nations grown so closely interdependent, a coordinated and comprehensive effort at international cooperation for mutual benefit and advancement is imperative.
173.	Inflation, recession, protectionism, unemployment, payments deficits—these are words which arise in describing the general character of the world economic scene. Since the start of the energy crisis and the breakup of the international monetary system in the 1970s, there has been no cohesion in the international economic mechanism. Conflicting economic interests among and between nations, rising protectionism and restrictive policies mark the desperate search for economic security. There has been no reversal of these adverse trends and the intervals of relative stability have been brief and uneasy. A development strategy for the coming decade would need a much more favourable environment.
174.	Major economic challenges facing the world community are the problems of population growth, shortages of food and energy and environmental pressures. The question facing the world community is whether man has the ability to reorganize the material conditions of life so as to create a reasonable international economic system.
175.	We meet in the Assembly just after the eleventh special session, devoted to the consideration of global economic issues and negotiations and international economic cooperation for development. Such cooperation can be secured only if all the nations concerned can forsake their set attitudes, which originate in the mutual apprehension and, in part, in the economic insecurity which hold them in their grip, and make a generous move towards more flexible positions in a spirit of mutual need and mutual responsibility. It is common knowledge that mutually advantageous exchanges of goods and services between countries are the foundation of both the prosperity and the peace of the world.
176.	Perhaps in voicing the main concerns of Burma on the international situation as the world community faces the decade of the 1980s, we have presented a rather pessimistic picture of the world situation. We have merely given the hard facts of life as we see them. Of course, we must all make what contribution we can towards the solution of world problems and hope that what we say or resolve here will weigh at least a little with those Powers on which the solutions will largely and ultimately depend.
